Fourth Court of Appeals
                               San Antonio, Texas
                                   December 13, 2018

                                   No. 04-17-00609-CV

                                  Marta ARREDONDO,
                                        Appellant

                                            v.

TECHSERV CONSULTING AND TRAINING, LTD., T&D Solutions, LLC, and AEP Texas
                         Central Company,
                            Appellees

                From the 79th Judicial District Court, Brooks County, Texas
                             Trial Court No. 15-08-16922-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Irene Rios, Justice

     The court has considered the appellee AEP’s motion for rehearing, and the motion is
DENIED.
                                              _________________________________
                                              Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of December, 2018.

                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court